DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see interview summary of 02/16/2021 and Applicant remarks received on 02/11/2021, with respect to claims 1- 19 have been fully considered and are persuasive.  The claims rejection under 35 U.S.C 103 has been withdrawn. 
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1-19 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-19 filed on 01/02/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features a processing circuitry driving a folding partition motor that is configured to generate an adjusted threshold profile to serve as a threshold for the measured current supplied to the motor while moving the folding partition during a transition from an abnormal operational mode to the normal operational mode, the adjusted threshold profile for detecting additional abnormal operation of the motor, the processing circuitry configured to adjust the normal threshold profile based at least in 
The closet references to the present invention are believed to be as follows: Coleman et al. (US 20110005689 A1). Coleman discloses a motor control systems, for a folding partition, comprising a motor control circuit, a processing circuit operably coupled to the motor control circuit, and a current sensor operably coupled to the processing circuit. The current sensor may be configured to sense a current and to convey a signal to the processing circuitry proportional to the amount of current sensed. The processing circuitry may be configured to sample the signal to obtain a plurality of current values, to store the plurality of current values and to generate an operation profile from the plurality of current values. Folding partitions comprising motor control systems are also disclosed, as well as methods of monitoring the operation of an electric motor and of monitoring for an obstruction of a folding partition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/Examiner, Art Unit 2846